IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44984

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 568
                                                )
       Plaintiff-Respondent,                    )   Filed: September 1, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ERIC ABEL ROYBAL,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period   of    confinement    of     two    years,   for    possession   of
       methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Eric Abel Roybal entered an Alford plea 1 to the charge of possession of a controlled
substance. Idaho Code § 37-2732(c)(1). The district court sentenced Roybal to a unified term of
seven years with two years determinate, suspended the sentence and placed Roybal on probation
for a period of seven years. Roybal appeals asserting that the district court abused its discretion
by denying his request for a withheld judgment and imposing an excessive sentence.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                1
       The district court determined that Roybal did not satisfy the requirements to be eligible
for a withheld judgment. At sentencing, the court addressed Roybal’s substance abuse problems,
his untruthful behavior, and the struggle Roybal would have on probation. The district court’s
finding is supported by the record. The district court did not abuse its discretion in declining to
enter a withheld judgment.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Roybal’s judgment of conviction and sentence are affirmed.




                                                   2